Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Examiner thanks Applicant for amending the claims to remedy previous indefiniteness rejections, withdrawn herein. However, the amendments made to independent claim 19 have caused subsequent claim scope issues, addressed below. 
Regarding Applicant’s amendments made to claim 19 to incorporate multiple previous dependent claims of differing scopes, Examiner has carefully considered and performed an updated consideration. The prior art rejection has been updated to reflect the amendments incorporated therein, the combination of which was not previously considered. As the independent claim now reflects a claim scope which was not previously contemplated, this final rejection is necessitated by amendment. 
Regarding Applicant’s assertions made towards the complete disc part (8), reinforcements (9, 10), and layers therein (page 8 of Response), Examiner respectfully points out that the prior art has multiple discs (8) which has multiple sub-parts which disclose the claimed invention under broadest reasonable interpretation. Furthermore, the hub (4) of the prior art would not be the only element able to be considered a supporting body (asserted on pages 8-9), as the multiple discs (8) are used to support and reinforce the structure of the apparatus. Examiner recommends amending the claims to impart structure which differentiates reinforcement layers (9, 10), bonding agent, grinding grain (11), joining region (12), and working region of the prior art from the claimed invention; as presently recited, the prior art discloses the claimed invention under broadest reasonable interpretation. Please see the rejection below regarding the updated grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22-33, and 35-41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 19 recites ‘at least one abrasive circle’ (a) and ‘a first abrasive circle of the at least one abrasive circle’ (b) and ‘each of the at least one abrasive circle’ (c). In dependent claims, there are recitations which limit (a), (b), or (c); as evidenced by the dependent claims (including claims 24, 27-33, 38, 40, 41), it appears that there are different structures being narrowed, i.e. more than one abrasive circle. However the narrowing of these limitations negate the minimum of ‘at least one’. It is unclear what quantity of abrasive circles is being imparted into the claimed invention and it is further unclear which abrasive circle is being narrowed. Are they intended to be interchangeable terms, narrowing a singular abrasive circle? Is there an additional abrasive circle being narrowed in claim scope when reciting ‘each of the at least one abrasive circle’ or ‘the at least one abrasive circle’ that is different from ‘the first abrasive circle’? Please amend the claims to reflect Applicant’s intent. For the purposes of examination, the claims are being interpreted on a case by case basis to determine if the additional narrowing requires a second or third abrasive circle. Please see the claim rejections provided below. 
	Regarding claim 26, while Examiner appreciates Applicant’s efforts to amend ‘an offset’ to ‘an annular offset’, it is unclear what structure an ‘offset’ is, thus rending the claim unclear. Is an offset a raised portion, an indented portion, an edge? 
Regarding claim 29, the limitation reciting ‘a plurality of abrasive circles’ renders the scope of the claimed invention indefinite because it is not clear if these additional plurality of abrasive circles are encompassed with or narrowing the scope of ‘at least one abrasive circle’. Examiner recommends, for example, amending the claim to recite ‘wherein the at least one abrasive circle comprises a plurality of abrasive circles…’. 
Regarding claim 31, the limitation reciting ‘wherein each of the at least one abrasive circle forms a joining region and a working region…’ renders the scope of the claimed invention indefinite. Independent claim 19 recites ‘at least one abrasive circle’, ‘each of the at least one abrasive circle’, and ‘wherein a first abrasive circle of the at least one abrasive circle forms a joining region and a working region’. It is unclear what abrasive structure is being narrowed and what quantity of abrasive circle(s) is being claimed, as addressed above. Given that claim 19 recites and narrows to ‘a first abrasive circle’, the claim limitation either redundantly narrows the first abrasive circle or is narrowing a second abrasive circle, i.e. more than one. The claims seem to intend to narrow plural abrasive circles while still relying on a minimum of one abrasive circle, which renders the claim unclear.  
	Examiner notes that the issues of claims 29 and 31 are reflected within additional dependent claims (claims 24, 27, 28, 30, 32, 33, 38, 40, 41),  as addressed in the first paragraph of this rejection, and suggests Applicant amend the claims to reflect the intended narrowing and quantity of elements. By narrowing ‘a first abrasive circle’, the minimum quantity of abrasive circles is met, wherein dependent claims appear to narrow additional abrasive circles without establishing a clear correlation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 22-31, 33, 35, 36, and 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn (US 20110065369).
Regarding claim 19, Henn discloses a roughing grinding tool having (Examiner is interpreting the transitional phrase of the preamble of independent claim 19, reciting “having”, as intentionally open. Please see MPEP 2111.03, section IV)
a supporting body (singular disk 8 see Figures 3 and 4, see also Reference Drawing 1), wherein the supporting body comprises an abrasive grain (11) for roughing grinding (wherein [0015] discloses that a singular disc 8 has grinding grain 11), 
wherein the abrasive grain is bonded by a bonding agent (wherein the grinding grain is bound by binding means; see [0015]-[0016]),
wherein the supporting body comprises at least one supporting-body reinforcement (wherein disc 8 has the reinforcements 9, 10),
at least one abrasive circle (see additional discs 8, Figure 3, and Reference Drawing 1), 
wherein each of the least one abrasive circle comprises a backing layer with abrasive grain arranged thereon (wherein each of the additional discs 8 comprise a disc with reinforcements 9 and 10, i.e. at least one backing layer, including abrasive grain 11, and the reinforcements also consist of a woven fabric impregnated with the binding agent, see [0015]),
wherein a first abrasive circle of the at least one abrasive circle (a first disc 8 of the multiple discs 8) forms a joining region (12) and a working region surrounding the joining region (working region; see Figure 5 and see Reference Drawing 1) and the first abrasive circle is fastened to the supporting body in the joining region and is unfastened in the working region (wherein the first abrasive circle shown in RD1 is fastened to the supporting body via region 12; wherein the region in which the adjacent part discs are not connected to one another forms the working region 13 of the disc; see [0016]), and
a through-opening (3) for fastening a tool drive (see [0014]). 

    PNG
    media_image1.png
    589
    804
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 22, Henn discloses the claimed invention as applied above, and further discloses wherein said at least one supporting-body reinforcement (9 or 10 of supporting body shown in RD1 and Figures 4 and 5) is arranged next to at least one of the group consisting of a top side and an underside of the supporting body (wherein the reinforcements 9 and 10 border supporting body 8 on both a top side and an underside, see Figure 4).
Regarding claim 23, Henn discloses the claimed invention as applied above, and further discloses wherein said at least one supporting-body reinforcement (10) is embedded in an abrasive region (see [0015-0016] disclosing impregnation) between a top side and an underside of the supporting body (wherein reinforcement 10 is impregnated with the binding agent of abrasive grain 11, wherein said abrasive region comprising grinding grain 11 is between the top and underside of the supporting body 8, see Figures 3 and 4).
Regarding claim 24, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body (8) has a supporting-body outside diameter DT and the at least one abrasive circle has an abrasive circle outside diameter DS, wherein: 0.1·D S ≤D T≤1.2·D S (wherein the diameter of supporting body disk 8 is equal to the diameter of the additional abrasive discs 8; see Figure 4 and Reference Drawing 1).
Regarding claim 25, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body is formed in a disk-shaped manner (see Figure 5 as well as [0015]).
Regarding claim 26, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body has an annular offset, wherein the working region is arranged radially outside the annular offset and the joining region is arranged radially on an inside of the annular offset (please refer to Reference Drawing 1 regarding the annular offset edge, wherein the annular offset of the supporting body is between the joining region and the working region of the first abrasive circle in a radial direction).
Regarding claim 27, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle (8) is arranged between a first supporting body (4) and a second supporting body (reinforcement 9 of the adjacent disc 8).
Regarding claim 28, Henn discloses the claimed invention as applied above, and further discloses wherein, for a number N of the at least one abrasive circle: 1≤N≤9 (see [0015] disclosing two to ten discs 8).
Regarding claim 29, Henn discloses the claimed invention as applied above, and further discloses wherein a plurality of abrasive circles are arranged one on top of another (see Figures 2 and 3 regarding discs 8), wherein the first abrasive circle is fastened to the supporting body (see Reference Drawing 1) and each further abrasive circle is fastened to an underlying abrasive circle (wherein there are between two and ten discs 8, whereby the abrasive discs are fastened to one another, see Reference Drawing 1 regarding the multiple discs 8,)
Regarding claim 30, Henn discloses the claimed invention as applied above, and further discloses wherein the first abrasive circle is fastened to the supporting body and a second abrasive circle is fastened to the first abrasive circle (please refer to Reference Drawing 1).
Regarding claim 31, Henn discloses the claimed invention as applied above, and further discloses wherein each of the at least one abrasive circle forms a joining region and a working region surrounding the joining region, and each of the at least one abrasive circle is fastened in the joining region and is unfastened in the working region (wherein each of the additional discs 8 forms joining region 12 and working region 13 surrounding thereof, and each of the additional discs 8 is fastened in the joining region and unfastened the region in which forms the working region 13 of the disc; see [0016]). 
Regarding claim 33, Henn discloses the claimed invention as applied above, and further discloses wherein an abrasive circle reinforcement (bottom reinforcement 10; see Figure 4) is fastened to at least part of the surface of the at least one abrasive circle (see disc 8; see also [0015-0016]).
Regarding claim 35, Henn discloses the claimed invention as applied above, and further discloses wherein the backing layer is configured as at least one of the group consisting of paper, vulcanized fiber, nonwoven and backing textile (please refer to [0015] disclosing a glass fabric, i.e. a backing textile).
Regarding claim 36, Henn discloses the claimed invention as applied above, and further discloses wherein the backing textile comprises at least one of the group consisting of polyester fibers, cotton fibers and glass fibers (wherein [0015] discloses glass fabric).
Regarding claim 38, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle is stiffened with a filling resin (wherein [0015] discloses phenolic resin as well as hardening).
Regarding claim 39, Henn discloses the claimed invention as applied above, and further discloses wherein at least one of the group consisting of the at least one supporting-body reinforcement (9, 10 of supporting body reinforcement 8 shown in Reference Drawing 1) and an abrasive circle reinforcement (9 of the first abrasive circle shown in Reference Drawing 1) comprises at least one of the group consisting of glass fibers and jute fibers (wherein reinforcements 9, 10 consist of a woven fabric impregnated with the binding agent of the grinding grain, a glass fabric; see [0015]).
Regarding claim 40, Henn discloses the claimed invention as applied above, and further discloses wherein each of the at least one abrasive circle forms at least one abrasive layer (see Figures 2 and 3 regarding discs 8 in layers; wherein these discs 8 also form disc 1, i.e. each of the at least one abrasive discs 8 form individual abrasive layers, and also form abrasive end face 15 of disc 1; see also [0015]-0016]).
Regarding claim 41, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive layer is arranged on at least one of the group consisting of a top side and an underside of the at least one abrasive circle (wherein there are provided between two and ten discs 8 of the grinding disc 1; please are refer to [0016-0017] and Figures 3 and 5 regarding the layers and arrangement).
Claim Rejections - 35 USC § 103
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn (US 20110065369) in view of Zhang (US 8956203).
Regarding claim 32, Henn discloses the claimed invention as applied above. However, Henn does not explicitly teach wherein the at least one abrasive circle has an oriented abrasive grain.
	However, from the same or similar field of endeavor, Zhang teaches wherein the at least one abrasive circle has an oriented abrasive grain (Col. 6, lines 33-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into the invention of Henn. One would be motivated to do so because the grains taught by Zhang are wear resistant (Col. 6, lines 35-44), considered an advantageous characteristic which assists in lowering costs of replacement and maintenance. 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn (US 20110065369) in view of Eisenblaetter (US 20130025429). 
Regarding claim 37, Henn discloses the claimed invention as applied above. However, Henn does not explicitly teach wherein the backing textile is a polyester/cotton blend.
	However, from the same or similar field of endeavor, Eisenblaetter (US 20130025429) teaches wherein the backing textile is a polyester/cotton blend (see [0024], [0045]; wherein the support of the disc can consist of a cotton/polyester mix fabric).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the material teachings of Eisenblaetter into the invention of Henn. One would be motivated to do so in order to provide sufficient stability and support using an alternative material; see [0024] of Eisenblaetter. This modification would be recognized as using a known structure, i.e. a material, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723